UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-27378 NUCO2 INC. (Exact name of registrant as specified in its charter) Florida 65-0180800 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2800 SE Market Place, Stuart, FL 34997 (Address of principal executive offices) (Zip Code) (772) 221-1754 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding at March 31, 2008 Common Stock, $.001 par value 14,813,032 shares NUCO2 INC. Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of March 31, 2008 (unaudited) and June 30, 2007 3 Statements of Income for the Three Months Ended March 31, 2008 (unaudited) andMarch 31, 2007 (unaudited) 4 Statements of Income for the Nine Months Ended March 31, 2008 (unaudited) andMarch 31, 2007 (unaudited) 5 Statement of Shareholders’ Equity for the Nine Months Ended March 31, 2008(unaudited) 6 Statements of Cash Flows for the Nine Months Ended March 31, 2008 (unaudited) and March 31, 2007(unaudited) 8 Notes to Financial Statements 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURESABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 27 PART II. OTHER INFORMATION ITEM 6. EXHIBITS 27 SIGNATURES 28 2 INDEX PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NUCO2 INC. BALANCE SHEETS (In thousands, except share amounts) ASSETS March 31, 2008 June 30, 2007 (UNAUDITED) Current assets: Cash and cash equivalents $ 332 $ 343 Trade accounts receivable; net of allowance for doubtful accounts of $626 and $1,004, respectively 8,863 11,823 Inventories 312 297 Prepaid insurance expense and deposits 3,743 3,121 Prepaid expenses and other current assets 6,416 1,412 Deferred tax assets – current portion 6,725 8,264 Total current assets 26,391 25,260 Property and equipment, net 121,782 122,364 Goodwill, net 25,909 25,909 Deferred financing costs, net 187 254 Customer lists, net 5,590 6,761 Non-competition agreements, net 185 512 Deferred lease acquisition costs, net 6,065 5,744 Deferred tax assets, net 482 3,813 Other 234 221 38,652 43,214 Total assets $ 186,825 $ 190,838 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 8,193 $ 6,061 Accrued expenses 2,685 2,043 Accrued insurance 1,725 1,054 Accrued interest 280 121 Accrued payroll 2,836 2,357 Other current liabilities 631 314 Total current liabilities 16,350 11,950 Long-term debt 25,350 34,750 Customer deposits 4,333 4,246 Total liabilities 46,033 50,946 Commitments and contingencies Shareholders' equity: Common stock; par value $.001 per share; 30,000,000 shares authorized; issued 16,008,636 shares at March 31, 2008 and 15,921,066 shares at June 30, 2007 16 16 Additional paid-in capital 178,910 174,831 Less treasury stock at cost; 1,195,604 shares at March 31, 2008 and 921,409 shares at June 30, 2007 (30,018 ) (22,937 ) Accumulated deficit (5,139 ) (12,126 ) Accumulated other comprehensive income (loss) (2,977 ) 108 Total shareholders’ equity 140,792 139,892 Total liabilities and shareholders’ equity $ 186,825 $ 190,838 See accompanying notes to financial statements. 3 INDEX NUCO2 INC. STATEMENTS OF INCOME (In thousands, except per share amounts) (UNAUDITED) Three Months Ended March 2008 2007 Revenues: Product sales $ 22,401 $ 20,995 Equipment rentals 11,974 10,919 Total revenues 34,375 31,914 Costs and expenses: Cost of products sold, excluding depreciation and amortization 15,101 13,728 Cost of equipment rentals, excluding depreciation and amortization 2,447 1,999 Selling, general and administrative expenses 7,108 7,952 Depreciation and amortization 5,077 5,158 Loss on asset disposal 676 522 30,409 29,359 Operating income 3,966 2,555 Interest expense 410 509 Income before provision for income taxes 3,556 2,046 Provision for income taxes 1,615 935 Net income $ 1,941 $ 1,111 Weighted average outstanding shares of common stock: Basic 14,797 15,680 Diluted 15,191 15,896 Net income per basic share $ 0.13 $ 0.07 Net income per diluted share $ 0.13 $ 0.07 See accompanying notes to financial statements. 4 INDEX NUCO2 INC. STATEMENTS OF INCOME (In thousands, except per share amounts) (UNAUDITED) Nine Months Ended March 31, 2008 2007 Revenues: Product sales $ 68,249 $ 63,865 Equipment rentals 35,144 32,366 Total revenues 103,393 96,231 Costs and expenses: Cost of products sold, excluding depreciation and amortization 44,392 41,648 Cost of equipment rentals, excluding depreciation and amortization 7,032 4,603 Selling, general and administrative expenses 20,427 22,343 Depreciation and amortization 15,124 14,900 Loss on asset disposal 2,416 1,506 89,391 85,000 Operating income 14,002 11,231 Interest expense 1,502 1,635 Income before provision for income taxes 12,500 9,596 Provision for income taxes 5,513 4,584 Net income $ 6,987 $ 5,012 Weighted average outstanding shares of common stock: Basic 14,803 15,711 Diluted 15,182 15,979 Net income per basic share $ 0.47 $ 0.32 Net income per diluted share $ 0.46 $ 0.31 See accompanying notes to financial statements. 5 INDEX NUCO2 INC. STATEMENT OF SHAREHOLDERS’ EQUITY (In thousands, except share amounts) (UNAUDITED) Common Stock Additional Paid-In Capital Treasury Stock Shares Amount Shares Amount Balance, June 30, 2007 15,921,066 $ 16 $ 174,831 921,409 $ (22,937 ) Comprehensive income: Net income - Other comprehensive income (loss): Change in fair value of hedging instruments - Total comprehensive income Share-based compensation - - 2,511 - - Excess tax benefits from share-based arrangements - - 170 - - Issuance of 87,570 shares of common stock - exercise of options 87,570 - 1,398 - - Purchase of treasury stock - - - 274,195 (7,081 ) Balance, March 31, 2008 16,008,636 $ 16 $ 178,910 1,195,604 $ (30,018 ) See accompanying notes to financial statements. 6 INDEX NUCO2 INC. STATEMENT OF SHAREHOLDERS’ EQUITY (In thousands, except share amounts) (UNAUDITED) Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity Balance, June 30, 2007 $ (12,126 ) $ 108 $ 139,892 Comprehensive income: Net income 6,987 - 6,987 Other comprehensive income (loss): Change in fair value of hedging instruments - (3,085 ) (3,085 ) Total comprehensive income 3,902 Share-based compensation - - 2,511 Excess tax benefits from share-based arrangements - - 170 Issuance of 87,570 shares of common stock -exercise of options - - 1,398 Purchase of treasury stock - - (7,081 ) Balance, March 31, 2008 $ (5,139 ) $ (2,977 ) $ 140,792 See accompanying notes to financial statements. 7 INDEX NUCO2 INC. STATEMENTS OF CASH FLOWS (In thousands) (UNAUDITED) Nine Months Ended March 31, 2008 2007 Cash flows from operating activities: Net income $ 6,987 $ 5,012 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property and equipment 12,680 12,380 Bad debt expense 806 1,990 Amortization of other assets 2,444 2,520 Loss on asset disposal 2,416 1,506 Change in net deferred tax asset 5,039 4,156 Share-based compensation 2,511 3,245 Excess tax benefits from share-based arrangements (170 ) (1,370 ) Changes in operating assets and liabilities: Decrease (increase) in: Trade accounts receivable 2,154 (1,036 ) Inventories (15 ) (3 ) Prepaid insurance expense and deposits (622 ) 1,712 Prepaid expenses and other current assets (391 ) 62 Increase (decrease) in: Accounts payable 2,132 (2,794 ) Accrued expenses 705 339 Accrued insurance 671 (2,488 ) Accrued payroll 479 1,762 Accrued interest 158 9 Other current liabilities 318 39 Customer deposits 86 407 Net cash provided by operating activities 38,388 27,448 Cash flows from investing activities: Proceeds on sale of assets 38 - Purchase of property and equipment (13,951 ) (17,582 ) Increase in deferred lease acquisition costs (1,865 ) (1,722 ) Increase in other assets (11 ) (21 ) Net cash used in investing activities $ (15,789 ) $ (19,325 ) See accompanying notes to financial statements. 8 INDEX NUCO2 INC. STATEMENTS OF CASH FLOWS (In thousands) (UNAUDITED) (Continued) Nine Months Ended March 31, 2008 2007 Cash flows from financing activities: Capitalized debt issuance costs $ (2,796 ) $ - Treasury Shares repurchased (7,081 ) (12,514 ) Purchase of swaption (4,900 ) - Exercise of options and warrants 1,398 2,070 Excess tax benefits from share-based payment arrangements 170 1,370 Repayment of long-term debt (18,201 ) (9,400 ) Proceeds from issuance of long-term debt 8,800 10,250 Net cash used in financing activities $ (22,610 ) $ (8,224 ) Decrease in cash and cash equivalents (11 ) (101 ) Cash and cash equivalents, beginning of period 343 341 Cash and cash equivalents, end of period $ 332 $ 240 Supplemental Cash Flow information: Cash paid during the period for: Interest $ 1,551 $ 1,626 Income taxes $ 258 $ 269 See accompanying notes to financial statements. During the nine months ended March 31, 2007, a certain officer exercised stock options in a non-cash transaction.The officer surrendered 6,800 shares of previously acquired common stock in exchange for 25,366 newly issued shares.
